Citation Nr: 9915240	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  



REPRESENTATION

Appellant represented by:	Thomas J. Murphy, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's sister


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1980 and died in January 1993.  

This matter originates from a June 1993 determination by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota, denying the 
appellant's claim of entitlement to the proceeds of the 
veteran's National Service Life Insurance policy.  This is a 
contested claim.  The RO&IC during the course of this case 
undertook to locate one of the appellees, the veteran's 
former spouse.  There was no indication that she was 
deceased.  

In March 1997, the Board of Veterans' Appeals (Board) upheld 
the RO&IC's determination and found that the appellant was 
not the last-named beneficiary of the veteran's National 
Service Life Insurance policy and was therefore not entitled 
to the proceeds of the policy.  The appellant appealed the 
Board's decision to the United States Court of Veterans 
Appeals, which is now known as the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
August 1998, the Court granted a Joint Motion for Remand and 
to Stay Further Proceedings, vacated the Board's decision, 
and remanded the matter to the Board for further proceedings 
consistent with the joint motion.  Copies of the Court's 
Order and joint motion have been placed in the claims file.  

In September 1998, the Board wrote to the appellant's 
attorney-representative and afforded him the opportunity to 
submit additional argument and evidence in support of the 
appellant's appeal.  In December 1998, the Board again 
advised the attorney-representative of the opportunity to 
submit additional argument and evidence in support of the 
appellant's appeal.  Also in December 1998, the Board wrote 
to R. B., the veteran's former spouse, and to L. M. Y., the 
custodian of the veteran's minor child, to advise them of the 
Court's remand of the case to the Board and of the 
opportunity afforded the appellant to submit additional 
evidence and argument.  The Board also afforded them the 
opportunity to submit argument or evidence in support of 
their position as appellees in this case.  Replies to the 
Board's correspondence have not been received.  The case is 
now before the Board for further appellate consideration.  


REMAND

This case, a contested claim for the proceeds of the 
veteran's National Service Life Insurance policy, involves 
the veteran's mother, the appellant, and the veteran's former 
spouse and daughter, the appellees.  The appellees have made 
no contentions in this matter.  

When the veteran died in January 1993, the proceeds of his 
policy were payable to the last beneficiary of record.  The 
question in this case is who is entitled to the proceeds of 
this policy.  The veteran obtained the policy in May 1982 
and, at that time, designated the appellant and a friend as 
co-beneficiaries.  In a Designation of Beneficiary dated in 
June 1986, he listed appellee, who was then his spouse, as 
sole principal beneficiary, and his father as contingent 
beneficiary.  In a Designation of Beneficiary dated in 
January 1987, he listed the appellees - his spouse at that 
time, and his natural born daughter - as principal 
beneficiaries.  He also listed the appellee, his natural born 
daughter, as contingent beneficiary.  

After the veteran's death, the appellant became aware that 
the appellees were entitled to the proceeds of the veteran's 
National Service Life Insurance policy and subsequently 
submitted her own claim of entitlement to the proceeds of the 
policy.  In a letter from the appellant received in May 1993, 
she maintained that the veteran's intentions to change the 
beneficiaries were not carried out because of his disability, 
including his inability to concentrate and to finish 
projects, and his short-term memory, along with his 
diminished mental capabilities.  

At the time of the veteran's death, service connection was in 
effect for schizophrenia, which had been evaluated as 100 
percent disabling since November 1981.  The record shows that 
the veteran had been rated as incompetent for VA purposes 
from September 1984 until his death in January 1993 and that 
he had been hospitalized by VA on numerous occasions since 
separation for treatment of his service-connected psychiatric 
disorder.  

The Court through the joint motion found the appellant's 
claim to be well grounded and thus to trigger VA's duty to 
assist her in the development of facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  It was determined 
that the duty to assist in this case requires review of the 
veteran's claims file, especially the medical records from 
the time of the 1986 and 1987 designations of beneficiary, as 
well as from the veteran's fiduciary file.  It was also held 
that the Board had failed to provide adequate reasons and 
bases for its decision because it had not addressed the 
issue, essentially raised by the appellant, of whether the 
veteran had testamentary capacity to make the June 1986 and 
January 1987 changes of beneficiary, especially in light of 
evidence of record showing that the veteran was incompetent 
for VA purposes during the pertinent times.  The Court also 
stated that the Board had failed to address letters from the 
chief of the VA insurance division dated in July 1986 and 
February 1987 indicating that the veteran's designations of 
beneficiary could not be determined until he was restored to 
competency or a claim was filed.  It was also indicated that 
if the veteran had periods of lucidity, a statement from a 
doctor was needed specifically stating whether the insured 
understood the beneficiary designation at the time that he 
signed it.  The Court noted that a decision rendered by the 
originating agency in October 1993 finding that the veteran 
had testamentary capacity when he signed his designation of 
beneficiary in January 1987 gave no reasons for that 
conclusion.  

An undated Report of Contact (VA Form 119) of record also 
indicates that the veteran was admitted to the VA Medical 
Center (VAMC) in Phoenix, Arizona, on January 6, 1987, less 
than three weeks before the veteran executed his last 
designation of beneficiary.  This might be an error, but the 
hospital summary referred to in the Report of Contact is not 
of record and should be obtained.  The record further 
indicates that there are multiple volumes of clinical records 
associated with the veteran's numerous admissions to VAMC 
Phoenix and that he was also treated for his psychiatric 
problems at Maricopa County General Hospital in Phoenix.  
These records might be relevant to a determination of 
testamentary capacity.  

In view of the foregoing and in accordance with the Court's 
Order, the case is REMANDED to the RO&IC for the following 
actions:  

1.  The RO should obtain all VA clinical 
records (not just hospital summaries) 
associated with the veteran's treatment 
by VA between his separation from service 
on December 17, 1980, and March 1, 1987, 
to include any extant reports associated 
with his admission to VAMC Phoenix on 
January 6, 1987.  The RO&IC should also 
undertake reasonable efforts to obtain 
copies of treatment reports from the 
Maricopa County General Hospital, 
Phoenix, Arizona, during this timeframe.  
If it is not possible after a reasonable 
effort to obtain the private treatment 
reports, the reason should be reflected 
in the record.  

2.  The VA Fiduciary File with respect to 
this case, if extant, should be obtained 
and associated with the claims file.  In 
addition, if any written rationale exists 
for the decision by the RO&IC of October 
5, 1993 (VA Form 29-8790), that the 
veteran had testamentary capacity when he 
designated his beneficiaries on January 
22, 1987, that written rationale should 
be associated with the claims file.  If 
one does not exist beyond the VA Form 29-
8790, that fact should be reflected in 
the record.  

3.  Thereafter, the claims file and all 
allied files should be forwarded to a 
Board certified psychiatrist for review.  
The psychiatrist is asked to review the 
entire record, including all allied 
files, and render an opinion as to the 
likelihood that the veteran had 
testamentary capacity to make out and 
sign the designations of beneficiary (VA 
Form 29-336) dated June 20, 1986, and 
January 22, 1987, notwithstanding that he 
was periodically undergoing treatment for 
his mental illness and had been found 
incompetent for VA purposes.  The 
reviewing psychiatrist should be advised 
of the following considerations: 

"Testamentary capacity" is defined by 
regulation (38 C.F.R. § 3.355) as that 
degree of mental capacity necessary to 
enable a person to perform a testamentary 
act.  This, in general, requires that the 
testator reasonably comprehend the nature 
and significance of his act, that is, the 
subject and extent of his disposition, 
recognition of the object of his bounty, 
and appreciation of the consequence of 
his act, uninfluenced by any material 
delusion as to the property or persons 
involved.

The reviewing psychiatrist should give a 
complete rationale for any opinions or 
conclusions expressed.  If the reviewing 
psychiatrist is of the opinion that the 
question posed can only be answered by 
recourse to speculation or conjecture, 
that opinion should be so stated.  

4.  The appellant should be contacted - 
through her attorney-representative if 
necessary or required - and afforded the 
opportunity to submit any additional 
evidence or argument in support of her 
claim.  

5.  After any further indicated 
development, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO&IC 
should readjudicate the issue on appeal, 
taking into account the provisions of 
38 C.F.R. § 3.355.  Any applicable 
contested claims procedures should be 
followed to the extent possible.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
appellees should also be furnished 
supplemental statements of the case, if 
feasible, and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


